      Case 19-50012     Doc 496 Filed 09/29/20           EOD 09/29/20 13:30:47           Pg 1 of 45
                          September 29, 2020




                               ______________________________
                               Robyn L. Moberly
                               United States Bankruptcy Judge




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 In re:
                                                          Chapter 11
 USA GYMNASTICS,           1

                                                          Case No. 18-9108-RLM-11
                        Debtor.



 USA GYMNASTICS,                                          Adv. Pro. No. 19-50012
                                                          in 18-09108-RLM-11
          Plaintiff,

 v.
 ACE AMERICAN INSURANCE
 COMPANY f/k/a CIGNA INSURANCE
 COMPANY, GREAT AMERICAN
 ASSURANCE COMPANY, LIBERTY
 INSURANCE UNDERWRITERS INC.,
 NATIONAL CASUALTY COMPANY,
 RSUI INDEMNITY COMPANY, TIG
 INSURANCE COMPANY, VIRGINIA
 SURETY COMPANY, INC. f/k/a
 COMBINED SPECIALTY
 INSURANCE COMPANY, WESTERN
 WORLD INSURANCE COMPANY,


1 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the

Debtor’s principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
   Case 19-50012          Doc 496    Filed 09/29/20      EOD 09/29/20 13:30:47          Pg 2 of 45




 ENDURANCE AMERICAN
 INSURANCE COMPANY, AMERICAN
 HOME ASSURANCE COMPANY, and
 DOE INSURERS,

            Defendants.

     BANKRUPTCY COURT'S PROPOSED FINDINGS AND CONCLUSIONS
     WITH RESPECT TO USAG'S MOTION TO ENTER MONEY JUDGMENT
                      AND TO ENFORCE ORDER

        In accordance with 28 U.S.C. 157(c(1), the Bankruptcy Court now tenders its
proposed findings and conclusions 2 :
        This matter came before the Court upon the Motion to Enter Money
Judgment and to Enforce Order (“the Motion”), filed by Plaintiff USA Gymnastics
"USAG"). The Motion seeks to enforce the District Court’s January 13, 2020 order
granting partial summary judgment to USAG on the duty to defend and ordering
LIU to pay specifically enumerated past defense costs of USAG. LIU opposes the
Motion. The parties have filed their respective briefs in support of their positions as
well as their proposed orders as directed by the Court at the conclusion of the
August 10, 2020 hearing. The Motion is now ripe for decision.


                 I. UNDERLYING MOTION FOR PARTIAL SUMMARY JUDGMENT
                              AND DISTRICT COURT ORDER


        USAG was named as a defendant in hundreds of lawsuits involving sexual
abuse perpetrated upon gymnasts by Dr. Larry Nassar, a USAG volunteer, and



        2 The Motion is corollary to this Court's proposed findings and conclusions issued on October
24, 2019 with respect to the parties' underlying summary judgment motions. As with those motions,
LIU does not consent to entry of final order or judgment by the Bankruptcy Court with respect to
this Motion. This Court must submit proposed findings of fact and conclusions of law, which the
district court must review de novo before entering final judgment. See. Wellness Intern. Network,
Ltd. v. Sharif, 135 S.Ct. 1932, 1947 (2015). This Court therefore makes its proposed findings and
conclusions for de novo review by the District Court. See 28 U.S.C. § 157(c)(2); Wellness, 135 S. Ct. at
1951-52.




                                                   2
    Case 19-50012      Doc 496     Filed 09/29/20     EOD 09/29/20 13:30:47        Pg 3 of 45




others. USAG filed its voluntary chapter 11 case on December 5, 2018 to provide a
single forum in which to equitably and completely resolve all sexual abuse claims.
USAG filed this adversary proceeding on February 1, 2019 against several of its
insurers seeking coverage for (1) Nassar-related lawsuits including the "Revocation
Lawsuits" brought by two sets of coaches and gyms for losses arising out of Nassar's
sexual misconduct (Bankr. AP ECF #131, p. 5); 3 (2) investigations by committees in
both houses of Congress, the Indiana Attorney General ("IAG"), and the U.S.
Olympic Committee ("USOC") which employed the law firm of Ropes & Gray to
prepare a report on the investigation, as well as USOC's commencement of
decertification proceedings which sought to revoke USAG’s status as the national
governing body for gymnastics; and (3) various other civil and criminal defense
matters involving USAG personnel for matters precipitated by Nassar's sexual
misconduct.

       On October 24, 2019 this Court issued its proposed findings and conclusions,
with recommendation to the District Court that a substantial portion of USAG's
motion for partial summary judgment seeking defense coverage be granted. [Bankr.
AP ECF #260.] The Court recommended that LIU be required to defend (1) the
Nassar Athlete Lawsuits, (2) the Revocation Lawsuits, (3) the IAG Investigation, (4)
the Congressional Investigations, and (5) the USOC Investigation, including the
USOC decertification proceeding. [Bankr. AP ECF #260, p. 32] 4 On January 13,
2020, the district court agreed, accepted all of this Court’s proposed findings,
declared that LIU has a duty to defend the above matters, and issued two orders:

       (1) “The court . . . ORDERS LIU to provide a complete defense to USAG


3The Court will refer to documents filed and appearing on a case docket as "Bankr. AP ECF ___" (
documents in this proceeding, Adversary Proceeding 19-50012); "Bankr. ECF ___" (documents in
USAG's chapter 11 case, No. 18-9108-RLM-11) and "Dist. Ct. ECF ___" (documents in Dist Ct. case
no. 1:18-cv-1306-RLY-MPB).

4This Court also recommended that LIU's defense coverage included the "White deposition matter".
USAG has informed this Court that another insurer has paid the costs associated with this matter
and thus, USAG no longer seeks damages on this claim


                                                3
    Case 19-50012      Doc 496     Filed 09/29/20    EOD 09/29/20 13:30:47        Pg 4 of 45




         and its former employees as to those matters;” and

         (2) “The court . . . ORDERS LIU to reimburse USAG its defense costs,
         plus prejudgment interest (8% simple interest) . . . .”
         [Dist. Ct. ECF #146 at 5.] LIU sought stays of the January 13 order pending
appeal in the district court and the Seventh Circuit. Its requests were denied. [Dist.
Ct. ECF #200, 202.].
         USAG in its motion for partial summary judgment alleged that, at that point,
it had incurred $1,427,624.90 in out of pocket costs for attorney and legal research
fees. [Bankr. AP ECF #26 at 3.] Neither this Court nor the district court expressly
addressed the issue of damages and neither this Court's proposed judgment nor the
district court's judgment specified a sum certain. [Bankr. AP ECF #260 at 32; Dist
Ct. ECF#146 at 5.] LIU has paid nothing since entry of the district court’s January
13, 2020 order other than the small percentage of the litigation bills it had been
paying all along in coordination with other insurance carriers. As a result, USAG
brought the Motion which now brings the issue of a sum certain squarely before the
Court.   5


                         II. GOVERNING LAW AND LEGAL STANDARD

         This court has previously found, and the district court has agreed, that
substantive Indiana law applies here. [See generally Bankr AP ECF #260.] As a
federal court exercising diversity jurisdiction, this Court is required to follow the
law as articulated by the Indiana Supreme Court. See Lexington Ins. Co. v. Rugg &
Knopp, Inc., 165 F.3d 1087, 1090 (7th Cir. 1999). If that Court has not spoken to the
issue, a federal court must predict how the Indiana Supreme Court would decide
the question. Id. . “[I]n the absence of prevailing authority from the state’s highest
court, federal courts ought to give great weight to the holdings of the state’s
intermediate appellate courts.” Allstate Ins. Co. v. Menards, Inc., 285 F.3d 630, 637



5 The Motion was initially brought pursuant to Rules 58 and 70 of the Federal Rules of Civil
Procedure. The Court has converted the Motion into a proceeding under FED. R. BANKR. P. 9014
(governing contested matters). [Bankr. AP ECF #363, 396.]

                                                4
  Case 19-50012      Doc 496    Filed 09/29/20   EOD 09/29/20 13:30:47     Pg 5 of 45




(7th Cir. 2002).

      In an insurance dispute, whether fees are reasonable and necessary is a
matter of state law, because it involves the application of state insurance law and
state law governing what attorneys may charge for their services. Thomson v. Ins.
Co. of N. Am., 11 N.E.3d 982, 1023–26, 1032 (Ind. Ct. App. 2014), trans. denied.
However, “even in a diversity suit the requirements of proof are governed by federal
rather than state law.” Taco Bell Corp. v. Cont’l Cas. Co., 388 F.3d 1069, 1076 (7th
Cir. 2004) (addressing the reasonableness and necessity of fees sought from a
breaching insurer). Thus, what must be proven is a matter of state law, but the
manner and quantum of the proof required is procedural and is governed by federal
law. Id.; see also Stollings v. Ryobi Techs., Inc., 725 F.3d 753, 767 (7th Cir. 2013)
(“Whether an issue is relevant to a case is a question of state substantive law;
whether the specific evidence offered is relevant to resolving that issue is a
procedural question governed by [federal law].”)

                             III. THE MOTION TO ENFORCE
      The Motion was filed on March 13, 2020 and seeks payment of legal fees
incurred by the following law firms: Barnes & Thornburg, LLP; Miller Johnson
Snell & Cummisky, PLC (“Miller Johnson”); Gibson, Dunn & Crutcher, LLP
(“Gibson Dunn”); Faegre Baker Daniels LLP (now known as Faegre Drinker Biddle
& Reath LLP) (“Faegre”); Hilder & Associates, P.C. (“Hilder”); and Jenner & Block,
LLP ("Jenner"). The Motion also seeks to compel LIU to pay an unpaid balance of
fees owed to Epiq eDiscovery Solutions, Inc. (“Epiq”). Along with the Motion, USAG
filed under seal the fee invoices of the law firms (Bankr. AP ECF#341-346, 376,
377) and Epiq's invoices (Bankr.AP ECF # 381-1).
      LIU filed its opposition to the Motion on April 10, 2020 wherein it designated
an expert report supporting its contention that an indeterminate amount of USAG’s
fees were unreasonable or unnecessary and requested further discovery. USAG
disputed the need for additional discovery and moved to exclude LIU's expert
witness and designated a rebuttal expert. USAG filed its reply to LIU's opposition


                                           5
   Case 19-50012        Doc 496     Filed 09/29/20      EOD 09/29/20 13:30:47         Pg 6 of 45




on May 8, 2020 and the Court scheduled a hearing on the Motion for May 21, 2020.
The Court denied LIU's request to file a surreply, since the issues had been fully
briefed by both parties and the matter was set for an evidentiary hearing. The
Court reasoned that this adversary proceeding which sought determination of LIU's
duty to defend had been pending over a year and that USAG’s explicit intent had
been to recover defense costs from LIU. The Court was perplexed as to why LIU
had done absolutely nothing “to prepare for the inevitable request for an award of
an actual dollar amount.” (Bankr. AP ECF #396). The Court did grant LIU's request
to continue the May 21st hearing out of “an overabundance of sensitivity to the
concerns raised by LIU.” [Id. at 3.] .
       Hearing on the Motion and related filings in support and in opposition was
held over the course of three days in July and August. Three witnesses testified:
Mr. Schneider (USAG’s outside Chief Legal Officer), Mr. Schoon (USAG’s expert),
and Mr. Cooper (LIU’s expert). 6 The Court overruled USAG's objection to Mr.
Cooper’s qualifications to serve as an expert in this matter, noting that the
challenge would go to the weight and not the admissibility of his testimony.

       USAG’s papers claim a total of $3,365,131.96 in various fees. For reasons
that are not disputed, the total claim has changed slightly to $3,384,983.11. Of that
amount, $1,950,429.56 relates to “Reimbursement Claims,” meaning that USAG
paid or incurred fees to various law firms and seeks reimbursement from LIU. With
one small exception, USAG has either paid or owes these fees. The balance of
$1,434,553.55 relates to fees charged by USAG’s eDiscovery vendor and its primary
litigation defense firm, Miller Johnson. These amounts are typically paid directly to
USAG’s vendors by the insurers. USAG requests that LIU pay 5% of these costs
and LIU contends that it agreed to pay only 4%. Because a dispute has arisen over
how much LIU must pay, and because USAG has an obvious interest in having its
defense vendors paid, USAG asks the Court to order LIU to pay those amounts


6 The parties also designated portions of the 30(b)(6) depositions of USAG and Epiq, the e-discovery

vendor utilized in the underlying matters.


                                                  6
     Case 19-50012        Doc 496     Filed 09/29/20     EOD 09/29/20 13:30:47             Pg 7 of 45




directly to the vendors.

           The charts below show the amounts, by firm, that (1) USAG claims and its
expert found reasonable and necessary (labelled “Claimed”) and (2) LIU’s expert
found to be the maximum fees that are reasonable and necessary, subject to further
unspecified reduction.
      Reimbursement Claims               Claimed                  LIU’s
                                                                Maximum      7

              Firm
    Miller Johnson (Inv.)                $238,741.29                 $203,379.00       8


    Miller Johnson (Westlaw)               $55,076.00                  No Opinion
    Gibson Dunn                          $453,097.01                  $379,541.00
    Faegre Baker Daniels                 $111,193.50                    $62,994.00
    Barnes & Thornburg                   $789,049.76                  $706,577.00
    Hilder & Assocs.                       $83,961.99                   $78,315.00
    Jenner & Block                       $219,310.01                              $0
    Totals                           $1,950,429.56                 $1,430,806.00
                                                              Threshold amount
                                                            before application of
                                                             further deductions



       Non-Reimbursement                   Claimed           LIU's Maximum
            Claims

              Firm
    Miller Johnson Defense               $43,348.97         Limited to 4%
    Costs
    Epiq eDiscovery                   $1,391,204.58         Limited to 4%
    Totals                            $1,434,553.55


7These are the amounts contained in LIU's proposed findings and conclusions submitted to the
Court on August 28, 2020. LIU asserts that these are the maximum amounts and that the actual
amount of reasonable and necessary fees is "substantially less" after applying further deductions it
deems necessary.

8   It is not clear whether this amount includes the Miller Johnson Westlaw charges.


                                                   7
  Case 19-50012      Doc 496   Filed 09/29/20   EOD 09/29/20 13:30:47      Pg 8 of 45




 Total Requested Reimbursement and Non Reimbursement Claims : $3,384,983.11

                                     IV. ANALYSIS

        A. The Presumption of Reasonableness under Thomson and Taco Bell

      Indiana adheres to the rule that "when an insurer has breached the duty to
defend, and the policyholder has secured, supervised and paid for a defense without
any expectation of payment, those costs are 'market tested' and are presumed to be
'reasonable and necessary.' " Thomson, 11 N.E.3d at 1023-24; Taco Bell ,388 F.3d at
1076. Taco Bell and Thomson involved insurers who could have, but did not, defend
their policyholders. Taco Bell, 388 F.3d at 1076; Thomson, 11 N.E.3d at 1023. In
Taco Bell, the Seventh Circuit concluded that the insurer was “gambling that it
would be exonerated from its duty to defend—with the result that Taco Bell selected
the lawyers.” Taco Bell, 388 F.3d at 1076. That gamble did not pay off, as the
Seventh Circuit held that the insurer had breached its duty to defend. Id. at 1075.
After being found in breach, the Taco Bell insurer challenged the policyholder’s
legal fees, submitting “an affidavit from a firm that hires itself out to review
lawyers’ bills and that opined that Taco Bell had overpaid the lawyers who
represented it in the [underlying] litigation.” Id. Ruling against the insurer, the
Court determined that the market-tested nature of the defense costs made them
presumptively reliable, reasoning:

      When Taco Bell hired its lawyers, and indeed at all times since, [the
      insurer] was vigorously denying that it had any duty to defend. . . .
      Because of the resulting uncertainty about reimbursement, Taco Bell
      had an incentive to minimize its legal expenses (for it might not be able
      to shift them); and where there are market incentives to economize,
      there is no occasion for painstaking judicial review.

Id. at 1075–76 (emphasis added).

      The Court stated “the duty to defend would be significantly undermined if an


                                           8
   Case 19-50012     Doc 496    Filed 09/29/20   EOD 09/29/20 13:30:47   Pg 9 of 45




insurance company could, by the facile expedient of hiring an audit firm to pick
apart a law firm's billing, obtain an evidentiary hearing on how much of the
insured’s defense costs it had to reimburse.” Id. at 1077.

      In Thomson, there was no dispute “that the defense costs were incurred [and]
paid” and that the insurer “ha[d] not paid any defense costs,” even after it was
ordered to defend. Thomson, 11 N.E.3d at 1023–24. Following Taco Bell, the
Indiana Court of Appeals adopted the market-tested rule as a substantive
presumption under state law, finding “[t]he rationale for the ‘market tested’
analysis is compelling.” Thomson, 11 N.E.3d at 1023–26, 1032 (citing Taco Bell, 388
F.3d at 1075 and Metavante Corp. v. Emigrant Savings Bank, 619 F.3d 748, 772–76
(7th Cir. 2010)).

      The Court in Thomson determined that the presumption of reasonableness of
fees rests on two principles:

      First, the policyholder, which is defending itself without an assurance it will
      be reimbursed, provides a market-based check on the amounts spent, a better
      check than any court can provide after-the-fact. Second, it is unfair to let a
      breaching insurer nit-pick costs later when it could have – had it honored its
      duty to defend—initially directed the defense in any reasonable way it
      wished.

Thomson, 11 N.E.3d at 1024.

      If the presumption applies, USAG’s defense costs are presumed to be
reasonable and necessary, and LIU is limited in the evidence it can present to rebut
this strong presumption. Taco Bell, 388 F.3d at 1076; Thomson, 11 N.E.3d at 1025.
LIU argues that, to the extent the Thomson presumption applies, LIU has
sufficiently rebutted it. LIU claims that the Thomson presumption of
reasonableness does not apply for two reasons: (1) unlike the policyholder in
Thomson, USAG has no inside general counsel scrutinizing the bills, relying instead
on its outside Chief Legal Officer (C.J. Schneider), who is a Member at Miller
Johnson, one of the firms defending USAG; and (2) USAG has not actually paid all


                                           9
  Case 19-50012     Doc 496     Filed 09/29/20   EOD 09/29/20 13:30:47   Pg 10 of 45




of the fees it seeks in the Motion.

      1. Inadequate Internal Review of Fees
      LIU contends that USAG’s review of the legal bills was not sufficiently
“independent.” C. J. Schneider, USAG’s outside Chief Legal Officer, began to serve
as USAG’s Chief Legal Officer in August 2018 and continues to serve in that
capacity. Mr. Schneider is a member of the Miller Johnson law firm. Mr. Schneider
is not an employee of USAG, and USAG does not pay him a salary. Instead, USAG
pays for Mr. Schneider’s time at his regular hourly rate as part of Miller Johnson’s
invoices. As USAG's Chief Legal Officer, Mr. Schneider is responsible for retaining,
supervising, and coordinating with outside counsel representing USAG and
regularly reviews the legal invoices submitted to USAG for payment. He also
participates in the organization’s formal budgeting process and works to keep the
legal fees within the budget.
       USAG does not provide its legal counsel with billing guidelines. When Mr.
Schneider receives invoices, he first looks at the total amount charged in the
invoice. He reviews this number to determine whether, in his view, this amount is
consistent with the work the firm was asked to do in the relevant period. Mr.
Schneider, as outside Chief Legal Officer of USAG, assigns the work to each law
firm representing USAG. Once he completes this review, he sends the invoices
submitted to him to Li Leung, the CEO of USAG. Occasionally, he will include
comments summarizing the invoices when he sends them to Ms. Leung. Mr.
Schneider has contacted outside firms to discuss prospective workflow and work
allocation but has not asked any of them to reduce or write-off any of their charges.
      Bernadette Barron, USAG's CFO, oversees payment of invoices. Both Ms.
Leung and Ms. Barron review the invoices submitted by USAG’s law firms. Ms.
Leung reviews the summaries provided by Mr. Schneider and flips through the
invoices, looking at them at a high level. Mr. Schneider had general discussions
with Ms. Barron about the invoices but he did not recall her having any questions
about particular invoices. Neither Ms. Leung nor Ms. Barron have asked Mr.
Schneider to ask a law firm to reduce or write off any invoice.

                                           10
  Case 19-50012     Doc 496    Filed 09/29/20   EOD 09/29/20 13:30:47     Pg 11 of 45




      LIU argues that Mr. Schneider's roles as both the Chief Legal Officer of
USAG and a member of Miller Johnson is a conflict of interest which prevents
meaningful review of Miller Johnson invoices. After Mr. Schneider became USAG's
Chief Legal Officer, Miller Johnson did revise its engagement letter to advise USAG
that someone else besides Mr. Schneider should review and approve payment of
invoices. It appears that, like invoices submitted by other firms, Mr. Schneider
reviews the Miller Johnson invoices and provides an e-mail summary to Ms. Leung.
Both Ms. Leung and Ms. Barron review the Miller Johnson invoices. LIU argues
that USAG in its responses to interrogatories has identified various individuals who
purportedly had responsibility for supervising, reviewing, or approving invoices
submitted by USAG’s law firms prior to the involvement of Mr. Schneider, Ms.
Leung, and Ms. Barron, but none of these individuals told Mr. Schneider what they
did to review invoices . LIU contends that USAG has presented no evidence of the
invoice review protocol prior to USAG's involvement with Mr. Schneider, Ms.
Leung, and Ms. Barron.

      This point is of no moment because neither Taco Bell nor Thomson relied on
the presence of a specific internal-review process of fees. Taco Bell rested its
holding on the fact that, because the insurer refused to defend, “the resulting
uncertainty about reimbursement” gave the policyholder “an incentive to minimize
its legal expenses (for it might not be able to shift them).” Taco Bell, 388 F.3d at
1075–76. It pointed generally to “market incentives to economize” as obviating the
need for “painstaking judicial review,” rather than to any specific processes the
policyholder followed in that case. Id.

      Thomson did note the policyholder’s internal-review process, but that process
was not an essential component of the decision as the court there followed the Taco
Bell analysis, which did not concern itself with the details of any internal review.
What was critical to the Court of Appeals in Thomson was evidence of an incentive
for the policyholder to economize; the in-house review by its General Counsel was
simply evidence that it had such an incentive. Thomson, 11 N.E.3d at 1025. Indeed,

                                           11
  Case 19-50012     Doc 496    Filed 09/29/20   EOD 09/29/20 13:30:47     Pg 12 of 45




earlier this year, a federal court in South Bend, Indiana extended Thomson and
Taco Bell to an insurer who was defending under a reservation of rights. Liberty
Mut. Ins. Co. v. Dometic Corp., 2020 U.S. Dist. LEXIS 25597, *3–4 (N.D. Ind., Feb.
13, 2020). The Court reasoned that the incentive to economize existed because “[a]s
long as Liberty Mutual had a chance of prevailing on its position that there was no
duty to defend, which it did until the Court’s March 2019 ruling, Dometic had to
proceed as though it could be stuck with the bills.” Id. Thus, while an internal
review process is further evidence of a policyholder's incentive to manage fees,
neither Thomson nor Taco Bell suggests that such a process is required for the
presumption of reasonableness to apply. There is no language in either Thompson
nor Taco Bell that proscribes a depth of legal knowledge or expertise of the insured
to review legal bills in order to manage its expenses.

      If an internal review process is required, USAG's practice fit the bill. Invoices
were reviewed at three different levels which included review by the Chief Financial
Officer responsible for overseeing and authorizing payment of USAG's expenses.
Furthermore, USAG is a nonprofit and is motivated to manage legal fees as its
sources of funds for legal warfare are limited. It already has spent over $1.2 million
on defense of the matters at issue here. It is in bankruptcy; its funds are limited
and needed for many purposes. It has every incentive to minimize legal expense. Its
liability insurer refused to defend it from certain investigations and proceedings
and forced it to initiate lengthy and costly coverage litigation in order to secure a
defense. At no point in this process was USAG ever guaranteed that it would win.
Had this Court ruled against it, USAG would have eventually been required to pay
the vast majority of the legal fees it now seeks from LIU. These are the types of
incentives that underlie Taco Bell and Thomson, not whether the policyholder had a
formal general-counsel review protocol or billing guidelines. Thus, the Court finds
that there is evidence that USAG had ample incentives to economize on its legal
bills, it is sufficient to support the market-tested presumption. As Taco Bell
observes, if the insurer wanted to impose its billing insights on the fees charged by


                                           12
  Case 19-50012     Doc 496   Filed 09/29/20   EOD 09/29/20 13:30:47     Pg 13 of 45




the lawyers, then it should have defended the policyholder in the first place, or
certainly after the district court ordered LIU to defend its insured. Taco Bell, 388
F.3d at 1076.

      2. Actual Payment of Fees
      LIU’s second argument is that USAG has failed to satisfy another
prerequisite for applying the Thomson presumption: actual payment of the legal
fees at-issue. See Thomson, 11 N.E.3d at 1023-24. LIU argues that, in applying the
presumption, the Seventh Circuit Court of Appeals “places great weight on the fact
that the prevailing party paid the bills without assurance of repayment.”
Metavante, 619 F.3d at 775 n.22. LIU contends that liability for payment of legal
bills is insufficient. LIU argues USAG is not incentivized to hold down fees and
thus fees have not been "market tested" if they have not been paid by USAG and
fees that have not been "market tested" are not entitled to the presumption of
reasonableness.
      LIU maintains that USAG has not paid 78.35% of the fees related to its
 Motion. However, the amounts for the reimbursement claims and the non-
 reimbursement claims must be separated to give a true picture of what USAG has
 paid. LIU concedes that USAG has paid $1,352,732.76 of the $1,950,429.56 in
 reimbursement claim fees, leaving a balance of $597,696.80 This means that
 USAG has paid a little over 69% of the fees related to the reimbursement claims,
 the claims for which it has been billed directly. USAG has paid nothing on the
 non-reimbursement claims of Epiq and Miller Johnson defense costs because, by
 agreement of insurers, those fees are to be paid by third party vendors and
 insurers directly on USAG's behalf. Those non-reimbursement claims for which
 USAG seeks payment total $1,434,553.55 or approximately 43% of all of the
 amounts sought in the Motion.

      LIU cites no authority supporting the proposition that Taco Bell only applies
when the client has actually paid all of the fees sought. None exists. The market-
test cases only hold that payment is good evidence of market-tested reasonableness.


                                          13
  Case 19-50012     Doc 496    Filed 09/29/20    EOD 09/29/20 13:30:47    Pg 14 of 45




Balcor Real Estate Holdings, Inc. v. Walentas-Phoenix Corp., 73 F.3d 150, 153 (7th
Cir. 1996); Metavante, 619 F.3d at 773; Medcom Holding Co. v. Baxter Travenol
Labs., Inc., 200 F.3d 518, 520 (7th Cir. 1999). Like the authority on review by in-
house counsel, these cases say that payment is sufficient to trigger the market-
tested presumption. They do not hold that payment is necessary or that no other
proof of market incentive is permissible.

      Taco Bell illustrates this point. Nowhere in Taco Bell did the court limit its
analysis to fees that were already paid or otherwise say that payment was critical
for the presumption to arise. 388 F.3d at 1075–76. In fact, the only times the Court
mentioned payment at all was to observe that the insurer could have hired and paid
the lawyers had it agreed to defend. Id. at 1075. As to the policyholder, it only
stated that “Taco Bell has incurred defense costs of some $5.8 million,” and the
opinion is silent about when, or whether, those costs were all previously paid by the
policyholder. Id. Instead, the court said that the market-tested presumption arises
from the “uncertainty about reimbursement” generated by the insurer’s refusal to
defend. Id. at 1076. USAG remains the responsible party to pay any reimbursement
claims not paid by LIU.

      Nor does Thomson require prior payment of all costs incurred. There, the
Indiana Court of Appeals viewed Taco Bell’’s rationale—which focused on breach,
unfairness, and damage to the duty to defend, not payment—as persuasive. Id.
Nothing in the Thomson opinion suggests that the Court was adopting a stricter
version of the Taco Bell test, one that requires prior payment in full.

      Nonetheless, a majority of the fees for the reimbursement claims have been
paid and Seventh Circuit precedent says that where the fees have been paid
without guarantee of reimbursement, the inquiry is over. “Courts award fees at the
market rate, and the best evidence of the market value of legal services is what
people pay for it. Indeed, this is not evidence of market value; it is market value.”
Balcor, 73 F.3d at 153 (emphasis added). “Although courts interpolate the word


                                            14
  Case 19-50012     Doc 496    Filed 09/29/20   EOD 09/29/20 13:30:47    Pg 15 of 45




‘reasonable’ into [fee-shifting clauses], the best guarantee of reasonableness is
willingness to pay.” Id. So, too, in Medcom:
      If attorneys submit bills that meet market standards of detail, their
      omission of information to which courts resort in the absence of
      agreement is of no moment. If the bills were paid, this strongly implies
      that they meet market standards. The fees in dispute here are not pie-
      in-the-sky numbers that one litigant seeks to collect from a stranger but
      would never dream of paying itself. These are bills that MHC actually
      paid in the ordinary course of its business. The indemnity requires
      Baxter to make MHC whole, which means reimbursement for
      commercially-reasonable fees no matter how the bills are stated.

      Medcom, 200 F.3d at 520.

      Another reason to reject the "payment in full" prerequisite is that such a
requirement would have perverse and unfair effects. A wealthy policyholder that
has a war chest sufficient to pay all its legal bills would gain the presumption, but a
less wealthy not-for-profit with limited cash would not. Insurers would be
encouraged to impose really big breaches on less wealthy policyholders in order to
avoid the presumption. Under LIU’s “rule,” for-profit policyholders who could fund
their own defense while fighting a recalcitrant insurer would be entitled to the
presumption, while nonprofit or cash-poor policyholders—like churches, charities,
and most individuals—would not. That makes no sense, as it would simply
encourage insurers to defend the rich and abandon the poor, regardless of the
merits. LIU’s full payment requirement therefore does not promote the policy goals
of the presumption. Even if payment were a prerequisite to proof of "market tested"
fees, USAG has paid over two-thirds of fees that have been directly billed to it. The
Court finds LIU's "payment of fees" argument unpersuasive.

      3. Other "Special Circumstances"

      LIU contends that "special circumstances" exist that demonstrate that USAG
was not incentivized to hold down fees and thus the presumption of reasonableness




                                          15
    Case 19-50012      Doc 496     Filed 09/29/20     EOD 09/29/20 13:30:47          Pg 16 of 45




does not apply. First, it argues the Gibson Dunn fee arrangement               9   that provides it
will agree to accept only those sums paid by the insurers gives USAG no incentive
to minimize its fees. Second, LIU argues that USAG has paid fees with funds
received from third parties. USAG has accepted at least $7.73 million of dollars
from the National Gymnastics Foundation (“NGF”), a separate foundation with a
separate board and counsel, (and possibly other third parties) between March 2019
and April 2019 to pay its legal fees. USAG also received grants from the NGF in
2020 which were used to pay professional fees. LIU surmises that, to the extent
USAG is receiving fees and grants from the NGF or other third parties to pay its
legal fees, rather than using its own resources, that pipeline of third-party funds
removes the incentive for USAG to minimize its fees. Third, LIU argues that, if it
is determined that LIU does not have a duty to defend, it will be USAG's creditors,
and not USAG, that will bear the cost of its legal expenses through a reduction in
the amount available to pay their claims. It argues that USAG’s incentives
concerning fees differ materially from a commercial entity with an uninhibited
“incentive to minimize legal costs.” Thomson, 11 N.E.3d at 1025.

       The Court finds all of these arguments specious. The fact that Gibson Dunn
agreed to limit its fees has no effect upon LIU's duty to defend. And, the Court finds
it disingenuous on one hand for LIU to argue that actual payment of fees is required
for them to be "market tested" and Thomson-presumed, and on the other hand
argue that USAG's acceptance of funds from third parties for the very purpose of
paying fees when it had insufficient resources itself is a "special circumstance" that
negates the Thomson presumption. The source of funds with which USAG has paid
fees, again, has no effect upon LIU's duty to defend, as that duty is not contingent
upon what fees have or have not been paid, and from what source of funds.


9After paying some of Gibson Dunn’s bills, USAG was able to obtain an agreement with Gibson
Dunn to limit its fees to what USAG’s insurers would pay, which establishes that USAG actively
attempted to reduce its defense costs and succeeded. Market forces continue to minimize the fees
under this agreement. When Gibson Dunn made this agreement and performed the work, Gibson
Dunn had no assurances it would be paid any more.


                                                16
     Case 19-50012      Doc 496       Filed 09/29/20       EOD 09/29/20 13:30:47           Pg 17 of 45




        As to the argument that USAG's creditors will bear the brunt of the fees if
LIU is found to have no duty to defend, the Court notes that in the bankruptcy case
it has authorized the employment of four of the six firms for whom fees are sought
in the Motion. 10      Three of the four firms have filed interim fee applications seeking
interim court approval of the amounts drawn down and other fees incurred but not
included in the draw down notices. Those interim fee applications were served via
the Court's EFC system on all counsel of record and the United States Trustee
("UST"). The UST reviewed those applications and suggested modifications which
the Court approved. 11 The draw down and interim fee application procedures used
in the bankruptcy case provide an additional level of review – and a heightened
"market test"-- that does not exist in regular civil cases.

        The fact remains that LIU has completely breached its duty to defend. USAG
has paid most of the fees, and so it meets both Thomson rationales here. Not only
have the fees here been "market tested" but most have been subjected to a
heightened standard of review by the United States Trustee, USAG's largest


10The Court has authorized the employment of (1) Barnes & Thornburg (Bankr. ECF #298; (2) Miller
Johnson (Bankr. ECF #189); (3) Jenner (Bankr. ECF #188); and (4) Hilder (Bankr. ECF #192).
Neither Faegre nor Gibson Dunn rendered legal services to USAG post petition and thus USAG did
not file employment applications for them. Each of these firms whose employment has been
authorized by the Court utilizes the "draw down" procedures provided for L.R. B-2016-1(b)(4)
wherein professionals may apply for fees on a periodic basis by filing a "notice of draw down" which
specifies the amount of fees and expenses sought and for what period. That notice of draw down is
served on, at a minimum, counsel of record and the United States Trustee, who may object to the
fees sought in the draw down notice. If no objection is filed, counsel is authorized to be paid 80% of
the fees and 100 of the expenses sought in the draw down notice. Of course, lack of objection to the
draw down amounts does not mean that the Court has approved those amounts as the professional
still must file the appropriate payment application which is subject to notice, review and court
approval. But, the draw down procedure allows professionals to continue uninterrupted work on a
case by getting compensated at regular intervals with minimum court involvement.

        11 The Court approved the interim fee applications of B& T (Bankr. ECF #1167);Miller Johnson (Bankr.
ECF #1165); and Jenner (Bankr. ECF #1168). An award of interim fees by the bankruptcy court under §
331 is not final, Brouwer v. Ancel & Dunlap (In re Firstmark Corp.), 46 F.3d 653, 657–59 (7th Cir.
1995), and is subject to later review by the court, In re Taxman Clothing Co., 49 F.3d 310, 312, 314
(7th Cir. 1995). All of the post-petition fees were incurred with the expectation that the U.S. Trustee
would object to an unreasonable or unnecessary fee. 11 U.S.C. §330(a)(1)(A)–(B), (a)(2). The mere
expectation that the Trustee would audit the fees independent of the policyholder is a strong
economic incentive for any law firm to take care in billing the Debtor.


                                                    17
  Case 19-50012     Doc 496    Filed 09/29/20    EOD 09/29/20 13:30:47      Pg 18 of 45




creditors, and this Court through the bankruptcy process. Regardless, it is “unfair
to let a breaching insurer nit-pick costs later when it could have—had it honored its
duty to defend—initially directed the defense in any reasonable way it wished.”
Thomson, 11 N.E.2d at 1024; see Taco Bell, 388 F.3d at 1075–76 (focusing on the
market incentives created by the “uncertainty surrounding reimbursement”). Here,
there is still uncertainty about whether those fees will ever be paid or reimbursed
by an insurer. USAG has “had to proceed as if it would be stuck with the bill.”
Dometic, 2020 U.S. Dist. LEXIS 25597, *3–4. It possessed the incentive to minimize
fees which is enough to "market test" the fees and apply the presumption of
reasonableness.

      B. The Parties' Experts

      1.     Rule 1.5 and the "Total Value" Approach

      USAG’s expert Gene Schoon and LIU’s expert, Brand Cooper took vastly
different approaches in determining whether USAG’s defense costs were reasonable
and necessary. Both agreed that Rule 1.5 of the Indiana Rules of Professional
Conduct is “the standard for what is reasonable” under Indiana law. Id. (“Our
courts have expressly adopted Rule 1.5 as the standard for what is reasonable”)
Thomson, 11 N.E.3d at 1025, (citing Terry Gerstbauer v. Styers, 898 N.E.2d 369,
381 (Ind. Ct. App. 2008)). Rule 1.5 “mandates a multi-factor total value approach.”
Id. Under this rule, “[t]he analysis is case specific. What matters is what is
reasonable and necessary to defend the particular case at issue.” Id. In addition to
time spent, “the Court is to consider such factors as novelty, difficulty, skill,
experience, reputation, and ability.” Id.

      In applying Rule 1.5, the policyholder in Thomson took a “total value”
approach, which the Court found to be “more sound and more consistent with
Indiana law” than the insurer’s approach, which focused on billing practices that
the insurer claimed resulted in overbilling. Id. The court noted that one problem
with the insurers’ nitpicking approach is that it is “biased downward” because in

                                            18
  Case 19-50012      Doc 496   Filed 09/29/20   EOD 09/29/20 13:30:47     Pg 19 of 45




seeking only to find instances of alleged “overbilling” it ignores tasks done
exceptionally well or efficiently, which is inconsistent with Rule 1.5. Id. at 1024.

        When the Thomson presumption applies, the policyholder is relieved of its
initial burden to establish a prima facie case under the “total value” approach. Id.
Where the presumption does not apply, on the other hand, the policyholder should
use Rule 1.5 to establish the “total value” of the defense, and the insurer must rebut
the policyholder’s evidence. See id. In order to do this, the insurer must provide
competent expert testimony using Rule 1.5 to show that the “total value” of the
defense is outside the range of reasonableness, after accounting for all of the
circumstances. Id. at 1024, 1032.

        As stated earlier, Mr. Schneider could not recall where either he or Ms.
Leung or Ms. Barron requested a reduction in fees. LIU argues this renders the
invoices facially unreasonable and in violation of Rule 1.5. The fact that firms were
not asked to reduce their fees does not render the fees unreasonable. There is no
basis to claim that a fee is unreasonable simply because the client never asked the
lawyer to write off or write down her time. Mr. Cooper's analysis presumes all
lawyers exploit their clients when they block bill a time entry. A client may decide
not to demand a reduction for a number of reasons, the most obvious reason being
that the fees are already reasonable because the lawyer followed her or his
obligations under Rule 1.5 of Indiana’s Rules of Professional Conduct. The client
may also decide not to demand a reduction for other reasons, including that (1) the
lawyer has done exceptional work: (2) the lawyer has voluntarily written off time,
(3) the client wants to preserve the relationship with the lawyer, or (4) the lawyer
has agreed to a discounted rate. Those are all permissible factors to consider when
examining the reasonableness of an attorneys’ fee. See Ind. R. Prof’l Cond. 1.5(a)(1),
(4), (6).




                                           19
  Case 19-50012     Doc 496   Filed 09/29/20   EOD 09/29/20 13:30:47     Pg 20 of 45




      2.     Qualifications

             a. USAG's Expert Gene Schoon

      USAG's expert, Gene Schoon, worked at Sidley Austin for approximately 37
years and during most of that time, he focused on nationwide complex mass tort
and products liability litigation. This work included personal injury class actions,
multi-district litigation, and ancillary administrative proceedings. He spent many
years as both a trial lawyer and national coordinating counsel. As national
coordinating counsel, clients hired him to supervise and coordinate multiple firms
to obtain all necessary expertise, creating what he calls a “virtual law firm"- a
group of law firms, each with its own area of expertise, retained as a single
organization to represent the client in a particular multi-faceted matter. He
oversaw the billing of local counsel retained by his clients but it was not unusual
for his clients to have in-house counsel who also reviewed bills. His experience also
included representation in government investigations, primarily as support for the
attorneys working on them and providing those attorneys documents or other
background information.

      While Mr. Schoon has not had specific experience with sexual abuse cases, he
has defended mass tort litigation comparable to this case. His experience includes
cases posing an existential threat to the client, involving simultaneous government
and Congressional investigations, including those instituted by Attorneys General,
the U.S. Department of Justice, local U.S. Attorneys Offices, and numerous federal
agencies. He has directed and supported attorneys with specialized roles in such
investigations to make the most efficient use of everyone’s time. Mr. Schoon also
testified as to his experience as billing partner, with law-firm billing and budgeting,
and particular experience with insurer disputes concerning reasonable and
necessary defense costs.
      In order to formulate his expert opinion, Mr. Schoon got an overview of the
litigation, identified the key participants, and learned about the different law firms


                                          20
  Case 19-50012     Doc 496    Filed 09/29/20   EOD 09/29/20 13:30:47    Pg 21 of 45




and what roles they played. He clarified with USAG some details in order to become
oriented to the issues before reviewing the bills. He reviewed applications for
approval of counsels' employment filed in the bankruptcy case and the declaration
of C. J. Schneider, USAG's Chief Legal Officer, to understand what the various
firms were doing. He also reviewed the biographies of each of the key lawyers in
order to understand staffing in the cases. He also interviewed the lawyers to
confirm and test his assumptions.
      Mr. Schoon reviewed certain pleadings for this adversary proceeding and the
proceedings in the District Court. He also reviewed some of the work product from
the representation of USAG, including two pleadings from the Nassar Athlete
Lawsuits, some unidentified pleadings he pulled from the internet, and excerpts of
Kerry Perry’s testimony before Congress. Most importantly, Mr. Schoon reviewed
the invoices supporting the amounts USAG claims in the Motion. He did not think
it was necessary for him to review every page of the invoices in order to provide an
opinion about whether the fees were reasonable and necessary. Mr. Schoon then
reviewed Mr. Cooper’s original declaration filed in opposition to the Motion.
      Mr. Schoon reviewed and considered the Thomson case as well as the Indiana
Rule 1.5 factors, taking into account the enormous challenges involved in the case,
and the skill of the lawyers discharging the various tasks. Using the "total value"
approach, it was his opinion that after taking into account all of the bills and the
work that was done, the applicable standards and his own personal experience as
an attorney for 40 years, all of USAG’s defense costs were reasonable and
necessary.
             b.     LIU's Expert Brand Cooper
      Mr. Cooper is a licensed attorney with over thirty years of experience as an
expert assessing bills and invoices submitted to insurance companies for payment.
He has offered testimony on the reasonableness of fees in multi-forum actions, class
actions, mass tort cases, and cases involving sexual abuse. Mr. Cooper has analyzed
and offered opinions about the reasonableness and necessity of fees for e-discovery
services in litigation. In formulating his expert opinion, Mr. Cooper reviewed the

                                          21
  Case 19-50012       Doc 496     Filed 09/29/20     EOD 09/29/20 13:30:47        Pg 22 of 45




Motion and related pleadings. Mr. Cooper reviewed Mr. Schoon’s declaration in
support of the Motion. He was not permitted by USAG to interview the lawyers
whose fees are sought in the Motion.
       Mr. Cooper's review of the invoices included use of a proprietary software as
part of his fee analysis. The proprietary software appears to be a sorting program
by various fields, not injecting any qualitative analysis. Mr. Cooper first input the
invoices into his system, which unscrambled them and sorted time entries by biller
or chronologically. He then categorized and quantified the time billed by task. The
software separated out into individual tasks the entries that were block-billed. Mr.
Cooper and his staff then manually estimated and reapportioned time increments to
the particular task. Mr. Cooper's software enabled him to run keyword searches on
the unscrambled and unblocked time entries to identify all the work done on
particular tasks.
       Mr. Cooper agreed that the factors set forth in Rule 1.5 are to be considered
in determining whether fees are reasonable but, unlike Mr. Schoon, did not employ
the "total fee" approach as was evident from his use of his proprietary software and
estimations that resulted in almost a "line by line" review of the invoices. He
considered the "total fee" approach to be nebulous and opined that it resulted in a
"rubber stamping" of fees. He instead took a “task-based” approach and relied
primarily on two Rule 1.5 factors -- time and labor required and the fee customarily
charged, more in line with the “lodestar” method. 12 Mr. Cooper testified that he
primarily looked at the number of hours and the number of people involved. He
either gave little weight to or discounted the other Rule 1.5 factors. He made no
assessment of the attorneys’ hourly rates. He surmised that while a fee
arrangement between client and counsel may satisfy the requirements of Rule 1.5,
that does not necessarily mean that the fees are reasonable and necessary.



12 The lodestar calculation is derived by multiplying the “number of hours reasonably expended on

the litigation . . . by a reasonably hourly rate” and then making some adjustments if
necessary. Walton v. First Merchant's Bank, — F. App’x —, 2020 U.S. App. LEXIS 21032, at *13–14
(7th Cir. 2020) (citations omitted).


                                               22
  Case 19-50012     Doc 496   Filed 09/29/20   EOD 09/29/20 13:30:47    Pg 23 of 45




      Mr. Cooper adjusted downward each firm's fees because (1) some of the time
entries were so vague, it prevented one from determining what the attorney was
doing and whether the fee for that work was reasonable and necessary; (2) some of
the entries were "block-billed" wherein it made it difficult for someone reviewing the
invoice containing block-billed entries to determine how much time the attorney
spent on each task; or (3) there was excessive duplication within law firms among
lawyers doing the same work. After taking these adjustments into account, his
opinion as to the reasonable and necessary amount of fees for each firm, before
further unquantified reductions was:
                                      Faegre: $62,944
                                 Miller Johnson: $203,379
                           Barnes & Thornburg, LLP: $706,577
                                  Gibson Dunn: $379,541
                                       Hilder: $78,315
                                     Jenner & Block: $0

       Mr. Cooper opined that further reductions, which he did not quantify, should
be applied to these threshold amounts because (1) there was overlap in getting the
receiving law firm up to speed on the matter when responsibility for a particular
matter was transferred to it from another firm; (2) duplicative work was done not
only among lawyers in the same firm but also among law firms that had
responsibility for the same matter; (3) billing should have been in tenth of an hour
increments and not in quarter-hour increments and (4) he was not able to
interview lawyers representing USAG, review Miller Johnson’s WestLaw contract
and bills, or review details concerning Epiq’s work and bills.


         c. The Amount of Fees the Court Finds Reasonable and Necessary
                     Regarding the Reimbursement Claims

      Activity on varied legal fronts – the sexual abuse lawsuits, governmental
investigations and decertification proceedings—demands that USAG maintain a
scope and level of legal representation not seen in most cases. Indeed, the threat of


                                          23
  Case 19-50012        Doc 496     Filed 09/29/20      EOD 09/29/20 13:30:47         Pg 24 of 45




decertification alone is the sort of "bet the company" existential threat which
USAG faces. Coordination between counsel that represent USAG on all fronts is
essential.

       While Mr. Schoon has not had specific experience with sexual abuse cases, he
has defended mass tort litigation and multi-forum cases comparable to this case.
His experience includes cases posing an existential threat to the client, involving
simultaneous government and Congressional investigations, including those
instituted by Attorneys General, the U.S. Department of Justice, local U.S.
Attorneys Offices, and numerous federal agencies. He has served as national
coordinating counsel and has supervised "virtual law firms". His experience also
included representation in government investigations, primarily as support for the
attorneys working on them and providing those attorneys documents or other
background information.

       Mr. Cooper has no such similar experience. He has never litigated a mass-
tort or sex abuse case. He has not litigated in multiple forums and has not litigated
cases with both civil and criminal components, coinciding governmental
investigations, or a large associated bankruptcy. He has not served as national
coordinating counsel. In short, Mr. Cooper’s approach was geared solely towards
reducing fees. 13

       The Court finds Mr. Schoon to be the more credible and reliable expert
witness. He has done the type of work that is involved in this case. Like the
policyholder’s expert in Thomson, his “expertise in similar cases is the probative
expertise.” Thomson, 11 N.E.3d at 1024. He has the requisite experience and
applied the “total value” approach adopted in Thomson and laid out in Rule 1.5.


13 In reviewing Mr. Cooper’s methodology and criticisms, Mr. Schoon testified that Mr. Cooper’s

“methodology is geared toward reduction of those fees and reduction of time entries. He characterizes
them as vague, unnecessary, he criticizes block billing and so on. But at the end of the day while he
says that the fees should [not ]be allowed, what he seems to really be saying is, I just need more
information before I can really assess whether they’re reasonable or not.” [Transcript of August 4th
hearing, Bankr. AP ECF #477 at 59:15–21.]


                                                 24
  Case 19-50012     Doc 496    Filed 09/29/20   EOD 09/29/20 13:30:47      Pg 25 of 45




      As a backdrop to the discussion that follows with respect to each firm, the
Court first notes that, while Mr. Cooper expressed an opinion on the maximum
amount of fees that should be determined to be reasonable, that opinion was subject
to further reductions for which he gave no specific dollar amounts. Mr. Cooper's
opinions were simply his opinions. There are no empirical studies or data from
which his conclusions were drawn and some of his conclusions were those of his
assistants who considered what they deemed reasonable for work performed.
Furthermore, his general objections as to block billing and vagueness were criticized
in Thomson and such criticisms bear repeating here.

      First, Thomson and Taco Bell bar an insurer from “nitpicking” a
policyholder’s legal expenses after the insurer has breached its duty to defend. This
is because it is “unfair” to allow an insurer to do this after its breach, when it could
have supervised the defense if it had honored the duty and imposed any reasonable
cost control measures. Thomson, 11 N.E.3d at 1022. And Judge Posner warned in
Taco Bell that “the duty to defend would be significantly undermined” if insurers
are allowed to “pick apart” a policyholder’s bills after the fact using an auditor (like
Mr. Cooper) to try to reduce their defense bills. Taco Bell, 388 F.3d at 1075. LIU
has breached its duty and under Thomson it no longer has any right to second guess
its policyholder. See also, Charter Oak Fire Ins. Co. v. Hedeen & Cos., 280 F.3d
730, 738–39 (7th Cir. 2002) (when an insurer breaches its duty to defend, “it should
not be allowed to second guess [the policyholder’s] payment arrangements . . . .”);
Fleet & Farm of Green Bay, Inc. v. United Fire & Cas. Co, 2015 U.S. Dist. LEXIS
136991 at *2–5 (E.D. Wis., Oct. 7, 2015) (“[S]econd guessing an insured’s tactical
decisions within the defensive sphere is generally precluded, and uncertainties in
the nature and extent of an insured’s legal representation are to be resolved against
the breaching insurer.”); La. Generating LLC v. Ill. Union Ins. Co., 2014 U.S. Dist.
LEXIS 40617 at *30–31 (M.D. La., Mar. 27, 2014) (“[B]ecause Charter Oak declined
to defend, it should not be allowed to second guess the [policyholder]’s payment
arrangements . . . .”); Shore Chan Bragalore Depumpo LLP v. Greenwich Ins. Co.,
904 F. Supp. 2d 592, 602–03 (N.D. Tex. 2012) (“[A]n insurer who abdicates its duty

                                           25
  Case 19-50012     Doc 496     Filed 09/29/20     EOD 09/29/20 13:30:47    Pg 26 of 45




to defend is also barred from directly challenging the reasonableness and necessity
of the insured’s attorney’s fees. This is especially so because an insurer gives up the
right to control the defense once it abandons the insured . . . .”).

       Thomson expressly rejects the position that “block billing” is inappropriate or
could be used to reduce fees, observing that Indiana law permits the practice.
Thomson 11 N.E.3d at 1024. The Indiana Court of Appeals in Thomson noted that
“logically, there is no basis to conclude that block billing results in inflated time; it
could as easily lead to lost time.” Id. USAG's expert, Gene Schoon, whom the Court
finds to be the more credible witness, testified that he has block billed on occasion
and sometimes, his clients preferred it. While it was not in general a "best
practice", it could be in certain circumstances.     Besides, the applicable standard
here is whether the fees are reasonable and necessary and not whether the law firm
followed "best practices". Mr. Schoon found the fees reasonable because the block
billed entries here were complete and informative. Like the court in Thomson, he
found nothing that would suggest block billing inherently inflated the time billed.
He acknowledged that some clients who issued billing guidelines to its counsel
prohibited block billing, but that was not the case here.

       Thomson also rejected the insurer’s general complaints that “certain entries
were too vague.” Id. at 1026. This holding was not based only on the market test,
though that test supports the result. The court pointed out that the insurer’s
argument “ignores two critical facts.” Id. It ignored the policyholder’s regular
scrutiny of the bills with the incentive to economize, but it also ignored that “if the
insurers wanted more detail, they could have gotten it had they timely honored
their duty to defend.” Id.

       Given Thomson's directive, the Court will not rummage through the invoices,
line by line, and question whether each specific charge is vague, duplicative,
excessive, block billed, or fails some other criteria Mr. Cooper thinks is appropriate
to impose on defense lawyers. As Medcom holds: “Instead of doing a detailed hour-


                                            26
  Case 19-50012       Doc 496   Filed 09/29/20   EOD 09/29/20 13:30:47     Pg 27 of 45




by-hour review after the fashion of fee-shifting statute . . . the district judge should
have undertaken an overview of [the policyholder’s] aggregate costs to ensure that
they were reasonable in relation to the stakes of the case and . . . litigation strategy
. . . .” 200 F.3d at 521.

       1. Barnes & Thornburg LLC
       USAG seeks payment of $789,049.76 in fees for Barnes & Thornburg. Mr.
Cooper opined that the threshold of reasonable and necessary fees amounted to
$706,577 before further unquantified reductions.
       Barnes & Thornburg has represented USAG in the Congressional
investigations, the IAG investigation, and the USOC investigation conducted by
Ropes & Gray. USAG later transferred responsibility for the USOC Investigation
from Barnes & Thornburg to Miller Johnson. Mr. Cooper noted a substantial
amount of overlap of work between Barnes & Thornburg and (1) three other firms
– Faegre, Gibson Dunn, and Miller Johnson – with respect to work on the USOC
investigation; and (2) Miller Johnson and Jenner & Block on the IAG investigation.
He noted that Barnes & Thornburg continued to bill USAG for work involved in
the transition to Miller Johnson of the USOC investigation. He points to instances
where both Barnes & Thornburg and Miller Johnson responded to requests and
billed for communicating between themselves. He also maintains that Barnes &
Thornburg and Jenner & Block duplicated work regarding document review
related to the IAG investigation. He criticized the amount of fees Barnes &
Thornburg billed in "getting up to speed" on certain USAG matter in which Faegre
had withdrawn its representation in May 2018. It appears that Mr. Cooper's own
personal judgment was the only measurement applied to the time it took to
transition work and to maintain communication with other firms. There was no
peer reviewed treatise or authority presented other than Mr. Cooper's opinion.

       The Court rejects Mr. Cooper’s opinion that time is not “reasonable” or
“necessary” because it was done to “get up to speed” after the client’s previous
lawyers withdrew. In his opinion, it was unfair to put these costs on to the insurer,


                                           27
     Case 19-50012           Doc 496   Filed 09/29/20      EOD 09/29/20 13:30:47          Pg 28 of 45




but the Court has been asked to determine the reasonableness of the fee and not
whether it is “fair” to pass on to the insurer. Thomson, 11 N.E.3d at 1025–26. It is
entirely reasonable and necessary for the new firm to “get up to speed” on matters
essential to adequately represent the client—indeed, Barnes & Thornburg would
have flirted with malpractice by doing otherwise. Moreover, Mr. Cooper does not
make any allowance for the need to coordinate efforts for the firm handling the
investigation to understand the significance of discovery in that matter to the
underlying tort litigation. 14 It was reasonable and necessary for these lawyers to do
such work, and LIU must pay for it.

          All of Barnes & Thornburg's invoices were either paid by USAG or were
incurred under the bankruptcy court’s supervision and thus meet the "market
tested" rationale under Thomson.              LIU has not rebutted the presumption.
Regardless, the Court finds Mr. Schoon’s testimony on the reasonableness and
necessity of these costs to be more credible. The Court will require LIU to pay all of
Barnes & Thornburg's fees as requested.

          2. Faegre Baker Daniels LLP
          USAG seeks reimbursement for $111,193.50 it paid to Faegre Baker Daniels
 ("Faegre"). Mr. Cooper opined that the threshold of reasonable and necessary fees
 amounted to $62,944 before further unquantified reductions.
          Faegre had a long standing relationship with USAG and had been its
coordinating counsel on Nassar related mass tort litigation before it withdrew that
representation in 2018 due to a conflict of interest. Faegre also represented USAG
in the Congressional investigations which included substantial fees incurred in

14   Mr. Schoon testified:
          His criticism on duplication is hard to understand given Mr. Cooper’s kind of approach
          to this. It’s as if he would expect these various law firms to operate only within their
          silos of expertise and not—and that there would not be some communication among
          them. In fact, it’s critical when there are multiple things going on at once, bankruptcy,
          Attorney General, Congress, tort litigation, criminal investigations all happening at
          the same time that the people in those different areas, fields of expertise, have the
          benefit of perspective, of knowledge, of potential impacts on their own litigation. So I
          do not agree with that criticism.[8/4 Tr. Bankr AP ECF #477 at 68:21–69:6.]


                                                    28
  Case 19-50012        Doc 496      Filed 09/29/20     EOD 09/29/20 13:30:47          Pg 29 of 45




preparing Kerry Perry, former CEO of USAG, to testify before Congressional
committees and gathering documents and information requested by them.
       With respect to the time spent preparing Ms. Perry for the Congressional
committee hearings, Mr. Cooper opined that Faegre's work was either duplicative
with that of Gibson Dunn, or that Faegre overstaffed certain tasks. For example,
Mr. Cooper objected to Faegre using eight lawyers on behalf of USAG, sometimes
sending as many as six experienced lawyers to attend meetings. Mr. Cooper opined
that four of these attorneys did very little on the case other than having conferences
with each other but nonetheless billed approximately $21,000. Mr. Cooper’s opinion
shows that he did not understand the breadth or significance of the testimony Kerry
Perry was expected to provide in the way that Mr. Schoon did. 15 This was an
extraordinarily important investigation in which Congress was investigating
serious, high-profile, and high-stakes issues involving abuse of the nation’s athletes.
The services that Faegre performed for USAG were real and valuable. Those
hearings occurred in the midst of the tort litigation, and anything provided to
Congress, any misstep, would assist the plaintiffs suing USAG and could possibly
lead to Congress pressing decertification.
       Mr. Cooper was also very critical of Congresswoman Mary Bono's vague time
entries such as "emails, reading, media reports", and the like. Ms. Bono is not an
attorney but was a consultant who assisted with preparation of witnesses before the
Congressional committees. Mr. Schoon opined that the same level of detail normally
provided by an attorney would not be expected of a consultant as Ms. Bono. Mr.
Schoon did not find these time entries unduly vague or the fees associated with
them unreasonable.




15 Mr. Cooper incorrectly linked Ms. Perry’s preparation to the short time she had been at USAG,

stating, “She did ncot have a history with the organization that one would have to prepare for going
back two or three years where all kinds of things could come out in the testimony.” [8/4 Tr. at 179:3–
180:16.] Mr. Schoon testified about the importance and ramifications of Congressional hearings, that
Ms. Perry’s testimony was not confined to her own personal knowledge of USAG, and that
Congressional hearings have “virtually no bound.” [Id. at 64:5–65:24.].


                                                 29
  Case 19-50012     Doc 496    Filed 09/29/20    EOD 09/29/20 13:30:47   Pg 30 of 45




      Mr. Cooper's other objections as to vague time entries and block billing has
been addressed above. The Court notes that all of these invoices have been paid in
full. LIU has failed to rebut the presumption of reasonableness. The Court will
require LIU to pay all of Faegre 's fees.


      3. Gibson, Dunn & Crutcher LLP
      USAG claims $453,097.01 in fees charged by Gibson, Dunn & Crutcher LLP
("Gibson Dunn"). This involves reimbursement for $162,656.73 that USAG has
paid, and $290,440.28 outstanding that neither USAG nor any insurer has paid.
Mr. Cooper opined that the threshold of reasonable and necessary fees amounted to
$379,541 before further unquantified reductions.
      Gibson Dunn also represented USAG in the Congressional investigations and
took over preparation of then-CEO Kerry Perry to testify before the Congressional
committees. Its attorneys conducted several "mock" sessions and educated Ms.
Perry on information with which she was not familiar given her short tenure with
USAG at the time. Gibson Dunn used numerous staff in its preparation of Kerry
Perry to testify before Congress. At one point, six lawyers participated in a single
preparation session and some of those who participated had never done anything
else on the case.
      Mr. Schoon provided his insight in the August 4th hearing with respect to this
intense preparation:
      I have to start by saying that I think it’s impossible to overstate the
      importance of having a witness well prepared to appear before Congress. And
      there is no amount of attention to detail or nuance or just frankly getting the
      witness comfortable with that setting that would be almost too much. This is
      – and particularly with a matter like this with so much emotion, so much
      public attention on it, and with a witness who had very little experience with
      the organization and no experience testifying before. That this is an intense
      time consuming process. It must be done properly or the results can be very
      bad… So the fact that for example Mr. Cooper criticized Gibson Dunn for
      having six lawyers prepare Ms. Perry in a mock examination is just
      unfounded. You need people who have experience in this area to throw
      questions out. Congressional hearings are not necessarily a search for the
      truth, they’re an opportunity to use witnesses as sounding boards, the

                                            30
  Case 19-50012     Doc 496   Filed 09/29/20   EOD 09/29/20 13:30:47     Pg 31 of 45




      witness is not confined to her own personal knowledge, her own experience,
      but can be asked virtually anything. There are virtually no bounds, they have
      to be prepared for it in a number of different ways. It takes a lot, a lot of
      work to be sure that that the witness is able to withstand the pressures… So
      I find no fault at all with the Gibson Dunn preparation.

      (Transcript of August 4th hearing, Bankr AP . ECF #477, p. 64-65)


      LIU places undue emphasis on Gibson Dunn's agreement to look only to
USAG’s insurers, not USAG itself, for payment of its outstanding fees. Gibson Dunn
did not expect USAG to pay any of its outstanding fees if the insurers did not. This
was discussed previously where the court rejected the argument that this
agreement was a "special circumstance" that the fees were not market tested and
entitled to the reasonableness presumption. It remains that USAG continued to
monitor Gibson Dunn’s fees as if it were paying them. Due to their agreement with
USAG, the lawyers at Gibson Dunn billed this time fully aware that payment was
contingent on the outcome of future litigation. Any time these lawyers billed to
USAG was time they could not spend billing other clients. Given the uncertain
prospect of reimbursement, the opposite is true. Gibson Dunn had every incentive to
bill the minimum amount necessary to adequately represent USAG. It is unfair to
punish Gibson Dunn for being willing to assist its client by limiting its recovery to
payment by an insurer of covered defense costs. LIU has not rebutted the
presumption and the Court will require LIU to pay all of Gibson Dunn’s fees.

      4. Hilder & Associates, P.C.

      USAG claims $83,961.99 in fees charged by Hilder & Associates, P.C.
("Hilder firm"). Mr. Cooper opined that the threshold of reasonable and necessary
fees amounted to $78,315 before further unquantified reductions.

      Hilder is primarily a criminal defense firm and has represented USAG in one
of the Revocation Lawsuits. Mr. Cooper generally complained that the Hilder
invoices were redacted, that the firm bills in quarter-hour rather than tenth-hour
increments, and that the firm spent too much time (approximately 170 hours, or

                                          31
  Case 19-50012     Doc 496    Filed 09/29/20   EOD 09/29/20 13:30:47    Pg 32 of 45




$50,000) on a motion to compel arbitration. He stated he could not judge how much
was actually reasonable because he had not reviewed the motion as it apparently
was never provided to him.

      The redaction argument is easily rejected—none of the Hilder invoices filed
with the Court and admitted into evidence have redactions that obscure the entry
on amounts claimed by USAG.

      Mr. Cooper 's opinion as to the quarter-hour billing increments is likewise
rejected. While billing in .10 increments may be a "best practice", Mr. Schoon
testified that quarter-hour billing was the default for his Sidley Austin clients the
entire time he was at that firm. He acknowledged that some clients prefer .10
increments but without a client directive, he did not find that quarter hour
increments lead to inherently unreasonable fees.

      As to the motion to compel arbitration, Mr. Schoon testified that winning the
motion undoubtedly saved USAG a lot of time and money as a loss on that motion
would have led to adjudication in a very unfriendly forum. He faulted Mr. Cooper
for treating it like a "simple discovery motion" instead of the dispositive motion
that it was. If the reason for this oversight was that Mr. Cooper did not have a copy
of the motion, he could have requested its production. Mr. Schoon found nothing
unreasonable about the fees incurred on the motion.

      LIU agrees that USAG paid all of Hilder’s charges at issue here. LIU has not
rebutted the presumption. The Court will require LIU to pay all of Hilder’s fees.

      5. Jenner & Block LLP
      USAG claims $219,310.01 in fees charged by Jenner & Block LLP ("Jenner").
Mr. Cooper opined that the threshold of reasonable and necessary fees amounted to
$0.   Jenner is USAG’s general bankruptcy counsel in its bankruptcy case and has
assumed greater responsibility in the IAG investigation. USAG is headquartered
in Indianapolis, and thus, a successful outcome with respect to the IAG
investigation was essential, justifying Jenner's direct participation in that

                                          32
  Case 19-50012         Doc 496      Filed 09/29/20      EOD 09/29/20 13:30:47           Pg 33 of 45




 representation. Jenner has also represented USAG in the USOC decertification
 proceeding.
        Mr. Cooper's objection to these invoices was that they are over-redacted,
 impermissibly vague or involved work on claw back requests that, in Mr. Cooper’s
 judgment, was duplicative or meant that the documents should never have been
 produced.

        Mr. Cooper intimates that he was unable to discern what a reasonable fee
was because Jenner's invoices were so heavily redacted. Jenner's invoices were filed
on the Court’s public docket, with some redaction, starting on February 22, 2019,
over a year ago, before USAG even filed its motion for partial summary judgment,
and they have been routinely filed since then. [E.g., Bankr.AP ECF #289.] Further,
five months ago, USAG filed unredacted copies of these invoices with the Court,
under seal, and served them on LIU. [Bankr AP ECF # 346, 377.] At the time,
USAG notified the Court and LIU that USAG was not seeking reimbursement for
any still-redacted dollar amounts. [Bankr. AP ECF # 337, ¶6.]

        Nonetheless, LIU’s objection as to the redactions is misplaced as the
redactions are almost entirely for costs USAG is not seeking from LIU. There are a
few entries on the first invoice (No. 9463969), amounting to $11,760.00, that are
partially redacted and do not indicate how the time is split between the redacted
and unredacted tasks. On these entries, LIU’s objection is well taken, because it is
not clear how much of the work is for matters covered by the January 13, 2020
order. The Court will reduce the amount covered in proportion to the redactions. 16

        With respect to the "claw back" issue, Mr. Schoon testified that it was
important for bankruptcy counsel to be involved in the document productions as


16 For the charge on 11/19/2018 (2.5 hours, $2,625.00), four of the five lines are redacted. [Ex. 8 at 5.]

The Court will therefore allow 20% of this entry, or $525.00. On the next charge, on 11/21/2018 (4.7
hours, $4,935.00), 1.5 of the 4 lines are redacted. [Ex. 8 at 6.] The Court will therefore allow 62% of
this entry, or $3,059.70. On 11/29/2018, approximately half of the charge (2.5 hours, $2,625.00) is
redacted. [Ex. 8 at 8.] The Court will allow 50% of that entry, or $1,312.50. The same is true for the
last entry, on 11/30/18 (1.5 hours, $1,575.00), on which the Court will allow $787.50. This amounts to
a net reduction of $6,075.30.


                                                   33
     Case 19-50012       Doc 496      Filed 09/29/20     EOD 09/29/20 13:30:47   Pg 34 of 45




part of representing USAG in this chapter 11 proceeding. The investigations here
have involved millions of documents and it is likely—if not inevitable—that in
discovery of that scale, privileged documents will accidentally be produced. Working
to claw back those documents is part of the legal representation and not
unreasonable or unnecessary. To the contrary, such diligence is ordinarily required
to avoid a potentially catastrophic privilege waiver. See FED. R. EVID. 502(b)(3)
(providing that inadvertent disclosure does not waive privilege if the holder
“promptly took reasonable steps” to rectify the disclosure). The assertion that the
fees are unreasonable because they involve work on claw-back requests is not well
taken.
          The Court rejects LIU’s other objections. All of Jenner's fees were either paid
 by USAG or were incurred under the supervision of the bankruptcy court. They are
 presumed to be reasonable and necessary. The Court will require LIU to pay USAG
 $213,234.71 on these invoices.

          6. Miller Johnson

          USAG seeks reimbursement for $238,741.29 in fees charged by the Miller
 Johnson firm. Mr. Cooper opined that the threshold of reasonable and necessary
 fees amounted to $203,379 before further unquantified reductions. It is not clear
 whether this amount includes the legal-research invoices, addressed separately
 below. This amount does exclude the non-reimbursement claim related to defense
 litigation invoices billed directly to the insurers. 17
          Miller Johnson initially represented USAG only with regard to Nassar
 Athlete Lawsuits filed in Michigan, where both Nassar and Miller Johnson’s offices
 were located. Because the litigation against Nassar in Michigan progressed more
 quickly than litigation pending in other jurisdictions, Miller Johnson developed
 familiarity with the facts of the case early on and was eventually asked by USAG
 to take over as its national coordinating counsel for all Nassar-Related Matters. As



17   Discussion of this non-reimbursement claim is discussed, infra, p.37.

                                                   34
  Case 19-50012    Doc 496    Filed 09/29/20      EOD 09/29/20 13:30:47   Pg 35 of 45




such, it coordinated, supported and assisted attorneys who were primarily
responsible for all of the investigations.

      With respect to these fees, Mr. Cooper's objection was that some entries are
redacted and that the work was duplicative of other firms who worked on the
Congressional Investigations, the USOPC investigation, the decertification, and the
Indiana Attorney General investigation. On the redaction issue, the Court disagrees
with Mr. Cooper’s objection. USAG has not sought compensation for any entry that
is fully redacted. [Bankr. AP ECF 337, ¶6.] All of the redactions in Exhibit 3
(previously filed as Bankr AP ECF 341) are full redactions, meaning that USAG is
not seeking those amounts.
      Mr. Cooper's complaint about duplicative work is not well taken. One would
expect, and perhaps require, a reasonable national coordinating counsel to spend
time actually working on each important aspect of the case and remain in constant
communication with all counsel, as Mr. Schneider testified he and his firm did here.
Additionally, the Court expects that some counsel might be assisted by help from
the firm which has been involved the longest and which is handling much of the
sexual-abuse litigation, given that the investigations are generally about the facts
underlying the abuse claims themselves. USAG has shown that this sort of work is
reasonable and necessary, in part based on the testimony of someone who has
actually served in that role. LIU’s general complaints about duplicative work do not
rebut these points and therefore are not persuasive.
      Once again, the Court notes that except for a few invoices (Nos. 1679281,
1681479, 1684322), all of them were either were paid in full or were incurred under
the supervision of the Bankruptcy Court.

      USAG also contends that LIU is obligated to pay $55,076 for WestLaw
charges incurred by Miller Johnson in connection with Nassar-Related Matters.
USAG’s insurers have refused to pay any of these charges. Mr. Cooper objects to
the costs as “overhead” and not defense costs. It is incomprehensible how Miller
Johnson could defend USAG without using electronic research and Mr. Cooper

                                             35
  Case 19-50012    Doc 496    Filed 09/29/20   EOD 09/29/20 13:30:47     Pg 36 of 45




makes no cogent argument that the Westlaw charges were not necessary. Even
Thomson supports the conclusion that some “overhead” costs are reimbursable, so
long as they actively assist in the defense. Thomson, 11 N.E.3d at 1026.

      Mr. Cooper does allege that the research fees appear excessive and claims
that there was no proof that research was done because he was not provided the
invoices. He is wrong on this point. The charges showed up on the invoices, and
USAG (whose CLO, Mr. Schneider, was intimately familiar with the work being
done) paid most of them. LIU is most concerned that Miller Johnson is marking up
its Westlaw charges. Miller Johnson’s initial engagement letter dated March 27,
2017 provides that the client, USAG, will pay for computer legal research as a pass-
through charge, without markup and USAG has paid them. (Bankr. ECF #107,
page 3 of 20, Exhibit 39.2). The revised engagement letter with USAG dated
September 20, 2018 states:


      "c. Out-of-Pocket Expense Reimbursement. The Client will reimburse
      us for reasonable out-of-pocket expenses that we incur in delivering
      our services. We charge the reimbursement at our actual cost~ without
      any premium or mark-up. Examples of expenses are overnight mail
      service, document delivery service, conference call set-up, copies, filing
      fees, computerized legal and other research, secretarial overtime, and
      travel. We will bill these costs to the insurers when they are within the
      scope of the insurers' agreed-upon defense costs. We understand that
      certain costs, such as computerized legal research (e.g. Westlaw) are
      not within that scope. (Bankr. ECF #107, page 3, Exhibit 39.2).

In other words, USAG is obligated to pay for computerized legal research but when
the insurers begin paying for the legal services and establish a scope of agreed-upon
defense costs, computerized legal research will not be reimbursed by the insurers.
LIU argues that it should benefit from the last two sentences of paragraph c of the
revised engagement letter quoted above, even though it never assumed
responsibility for paying Miller Johnson's bills and never established a scope of
agreed-upon defense costs. Mr. Schneider testified that there was no markup as
Miller Johnson pays WestLaw a fixed monthly fee for the whole firm and allocates


                                          36
  Case 19-50012     Doc 496   Filed 09/29/20   EOD 09/29/20 13:30:47    Pg 37 of 45




the total WestLaw fees among clients for whom it uses WestLaw. The Court will
order LIU to pay all of Miller Johnson's invoices, including the computerized legal
research costs.


           d. The Amount of Fees the Court Finds Reasonable and Necessary
                     Regarding the Non-Reimbursement Claims

      The non-reimbursement claims are those fees that are billed directly to the
insurers, which USAG claims LIU is either underpaying or is holding out due to a
fight with other insurers. This dispute involves two amounts. First, USAG contends
that LIU must pay 5% of Miller Johnson’s Nassar litigation bills; LIU argues it only
must pay 4%. If USAG is correct, LIU owes $43,348.97 to Miller Johnson. Second, a
total balance of $1,391,204.58 is owed to Epiq, who the parties agree has performed
substantial eDiscovery services on USAG’s behalf.

      1.      Miller Johnson Defense Costs
      LIU is one of eleven insurers named as defendants in USAG’s Complaint filed
in this adversary proceeding, six of which have agreed to contribute to USAG’s
costs for defending the Nassar Athlete Lawsuits, including LIU. These six
insurance carriers agreed to each pay a share of USAG’s defense costs for
defending the Nassar Athlete Lawsuits based on their respective shares of the total
number of policies of insurance that might apply to the Nassar Athlete Lawsuits.
Based on this allocation, LIU argues it agreed to pay for 4% of USAG’s defense
costs for the Nassar Athlete Lawsuits. USAG has contended that LIU’s share of
the defense costs for the Nassar Athlete Lawsuits is 5%.

      USAG contends that LIU is obligated to pay $72,759.88 relating to Nassar
Athlete Lawsuits. The $72,759.88 represents the difference between LIU bearing a
5% or 4% share of those costs. LIU and other insurers have paid most of Miller
Johnson’s fees relating to the Nassar Athlete Lawsuits including a payment of
$29,410.91 LIU made on May 20, 2020, leaving an unpaid balance of $43,348.97.
Mr. Cooper did not have an opinion as to the reasonableness of these fees. LIU does

                                         37
  Case 19-50012     Doc 496    Filed 09/29/20   EOD 09/29/20 13:30:47      Pg 38 of 45




not dispute these amounts are necessary to USAG’s defense, only that it never
agreed to pay 5% instead of 4%. That does not matter. The Court could order LIU to
pay 100% of the fees in that matter going forward, if it were so inclined, based on
the district court’s order that LIU provide a “complete defense.” Because the other
insurers appear to be paying their shares, that is not necessary at this point. But
LIU has no right to force Miller Johnson to accept less based on LIU’s alleged
agreement with third parties. Because other insurers already are paying 95% of the
defense costs billed by Miller Johnson, the additional 1% is all that is needed to
fund the “full defense.” The Court orders LIU to make those payments.


      2.     Epiq eDiscovery
      USAG seeks to compel LIU to pay $1,391,204.58 in fees claimed by Epiq.
None of these fees have been paid. USAG and its coordinating counsel at Miller
Johnson chose to use Epiq as it is a highly regarded litigation support firm that
provides global e-discovery services. USAG has used Epiq’s electronic services for
document collection, preservation, review, and production. To provide such service,
Epiq was called upon to gather electronic data from dozens of computers and
personal devices, store that data, and host it on "Relativity", a state of the art
platform for document hosting and review. Epiq also assisted with the paper
document production which required review of a very large number of boxes of
documents. The parties were in agreement that Epiq charged far less for its
litigation support services than what would be charged by law firms performing the
same work.
      USAG itself does not have a contract with Epiq. Rather, USAG requested
and ultimately had its insurers enter into a contract with Epiq to provide services
for the benefit of USAG. LIU is among the insurers that are parties to that
contract. Because USAG is not a party to the contract, it does not receive Epiq
invoices and thus, Mr. Schneider, Ms. Leung and Ms. Barron do not review them.
Epiq had informed USAG that it would disable USAG’s counsel’s access to Epiq’s
services without prompt payment of the outstanding balance of its fees. This

                                           38
  Case 19-50012     Doc 496    Filed 09/29/20   EOD 09/29/20 13:30:47     Pg 39 of 45




prompted USAG to demand its insurers to pay the Epiq invoices. The insurers
sought more information about Epiq's work and fees. LIU contends that the
information first requested in late Fall, 2019 was not provided or addressed by
USAG or Epiq until June 2020, after the Motion was filed. It appears that the
parties continue to communicate with respect to obtaining the requested
information. Epiq has not stopped providing services to USAG.

      LIU does not contend that the amount charged by Epiq is per se excessive but
rather, in part, that its invoices are too vague to permit LIU to decide whether or
not a specific charge is related to a matter falling within LIU’s duty to defend. LIU
is a party to the contract, USAG is not, and if it wanted more clarity on the charges,
it should have sought it prior to the filing of the Motion.
      LIU also complains that it agreed to pay only 4% of Epiq’s invoices and it
should not have to pay 5% (as apparently requested by Epiq, at some point), much
less the full unpaid balance of Epiq’s invoices (as now requested by USAG). LIU has
submitted no evidence that either USAG or Epiq agreed to limit LIU’s liability to
4% or to any other percentage share. Additionally, the Court finds this allocation
predicament to be a problem of LIU’s own creation. As party to the contract, LIU
paid some portion of Epiq’s costs without concern about whether those amounts
relate to some matter falling outside the scope of its duty to defend. If an allocation
by matter was important to LIU, then it should have insisted on that sort of an
agreement—with USAG, with Epiq, or with the other insurers—when it entered
into the contract with Epiq. And if LIU truly had an issue with the billings, why did
it not raise the issue pursuant to the terms of the contract?

      LIU has produced no evidence that Epiq was not defending USAG from a
lawsuit or investigation covered by the district court’s January 13, 2020 order. Its
complaints of vagueness and unfair allocation do not overcome the evidence
presented by USAG. The Court notes that LIU was given the opportunity to take a
Rule 30(b)(6) deposition of Epiq and ask questions about this subject. None of this
testimony establishes that any of the costs fall outside LIU’s duty to defend. To the

                                           39
  Case 19-50012     Doc 496   Filed 09/29/20   EOD 09/29/20 13:30:47     Pg 40 of 45




extent later evidence reveals that, for whatever reason, a specific charge relates
solely to a matter which LIU has no duty to defend, then LIU may seek appropriate
equitable contribution or subrogation from the insurer that is responsible for that
matter. Right now, however, LIU has provided no such evidence, and it does not
affect USAG’s right to have its critical defense vendor paid.
      LIU raises a suspect, albeit novel argument. It alleges that the Epiq
agreement requires disputes under the contract to be governed by the substantive
laws of the State of Kansas without regard to any conflicts of law principles and
that any disputes shall be settled by mandatory, final and binding arbitration in
Kansas City, Missouri. USAG is not bound by the choice of law or arbitration
provisions of a contract to which it is not a party. The district court ordered LIU to
provide a complete defense to USAG and that order controls. A “full defense” here
requires appropriate eDiscovery services.

      With the exception of the $6,075.30 the Court deducted from one Jenner &
Block invoice, USAG has supported its claim for reimbursement with evidence that
the amounts submitted are reasonable and necessary. It has done so both by
showing that the Thomson/Taco Bell presumption applies and by designating expert
evidence that they are reasonable. LIU has not offered persuasive or competent
evidence to rebut either sources of proof. The Court finds that USAG has proven by
a preponderance of the evidence that $1,944,354.26 of the fees it incurred related to
the reimbursement claims are reasonable and necessary. LIU is therefore ordered to
pay or reimburse them, as the case may be.

      The Court likewise rejects LIU's objections to non-reimbursement claims
which are the Miller Johnson defense fees and the Epiq charges.

      e.     Prejudgment Interest

      USAG sought, and the district court ordered, an award of prejudgment
interest at 8% for all of USAG’s past defense fees. [Bankr AP ECF #310 at 5.] USAG
has submitted a calculation of the prejudgment interest it believes is owed. [Bankr
AP ECF # 374.] LIU did not respond to this issue in its briefing, but it raised some

                                          40
  Case 19-50012     Doc 496      Filed 09/29/20   EOD 09/29/20 13:30:47   Pg 41 of 45




questions about the calculations at the hearing, yet presented no calculation of its
own. [7/29 Tr. at 17:9–19:25.]

      The purpose of prejudgment interest is to compensate the prevailing party for
the cost of having to pay money that a third party should have paid on its behalf.
See Ind. Ins. Co. v. Sentry Ins. Co., 437 N.E.2d 1381, 1391 (Ind. Ct. App. 1982); Wolf
Lake Terminals, Inc. v. Mut. Marine Ins., 433 F. Supp. 2d 933, 953–56 (N.D. Ind.
2005). Otherwise the breaching party profits from its breach by retaining the use of
money to which it had no legal right. Id. That purpose is served most directly by
calculating interest from the date of payment. The Court believes, then, that
prejudgment interest is appropriate for the amounts USAG has paid. It should also
be calculated from the date of payment, rather than the date of the invoice.

      Thus, rather than use USAG’s calculations, the Court has provided its own
(attached as Appendix A). This provides a more appropriate finding, based on
Exhibits 3–8 (fees sought by USAG), Exhibit D (fees paid, with date of payment),
and the Court’s reduction of part of a Jenner & Block invoice. That chart shows
prejudgment interest of $186,885.20 through August 10, 2020 (the date of the last
hearing) and $290.27 in interest per day thereafter through the entry of judgment.

                                 V.    PROPOSED RELIEF

      USAG has requested the entry of a money judgment for the amounts owed to
it, along with an order compelling LIU to pay the judgment within 15 days of entry.
It has also asked for an order specifically compelling LIU to pay all future invoices
within 30 days of receipt or to show cause why it should not be held in contempt.
The Court finds that this relief is appropriate, except that it will order LIU to pay
Epiq and Miller Johnson directly on the amounts that were billed directly to the
insurers and that USAG has no obligation to pay.

      LIU is correct that Fed. R. Civ. P. 62(a) generally provides a 30-day
automatic stay on the execution of a judgment. However, the rule states that the


                                            41
  Case 19-50012     Doc 496    Filed 09/29/20   EOD 09/29/20 13:30:47      Pg 42 of 45




stay is automatic “unless the Court orders otherwise.” Id. Here, the Court finds that
good cause exists for ordering otherwise. Further delay reduces the value of the
separate duty to defend that LIU has violated. Given LIU’s complete failure to
make any payments under the order (besides the 4% on the litigation invoices it
agreed to pay all along), even in the face of multiple directions from this Court and
the District Court, as well as the fact that (1) LIU’s arguments lack merit or support
in the controlling case law, (2) LIU has refused to even pay amounts its expert
agreed are reasonable and necessary, and (3) the district court and the Seventh
Circuit have both refused to stay the order in its entirety, the Court finds further
delay is unnecessary and inadvisable.

      In summary, the Court recommends that the district court GRANT USAG’s
motion to enforce in substantial part and order the following:

      (1)    Enter judgment immediately in USAG’s favor, and against LIU, for
             $2,131,239.46, plus additional prejudgment interest equal to $290.27
             multiplied by the number of days between August 10, 2020 and the
             date of the judgment;

      (2)    Order, under Fed. R. Civ. P. 62(a), that USAG may enforce the
             judgment by execution or by any other lawful means after fifteen (15)
             days have elapsed from the entry of such judgment;

      (3)    Order LIU to pay all other invoices on the covered matters within
             thirty (30) days of receipt (or fifteen (15) days of the order, if LIU
             already has the invoice in its possession), or show cause why it should
             not be held in contempt;

      (4)    Order LIU to pay, within fifteen (15) days of the order, $1,391,204.58
             to Epiq or Epiq’s outstanding balance, whatever is less, and to continue
             paying Epiq’s invoices in full within thirty (30) days of receipt or show
             cause why it should not be held in contempt; and


                                           42
Case 19-50012   Doc 496   Filed 09/29/20   EOD 09/29/20 13:30:47     Pg 43 of 45




   (5)   Order LIU to pay $43,348.97 to Miller Johnson or the outstanding
         portion of LIU’s 5% share, whichever is less, within fifteen (15) days of
         an order, and to continue paying 5% of Miller Johnson’s invoices within
         thirty (30) days of receipt or show cause why it should not be held in
         contempt.




     Appendix A – USAG Prejudgment
          Interest Calculation




                                     43
  Case 19-50012                Doc 496             Filed 09/29/20              EOD 09/29/20 13:30:47                      Pg 44 of 45



                                                                Pmt.         Interest                                            Amount Due
Firm       Invoice      Inv. Amt.     Inv. Date USAG Pmt.                                 Days          $186,885.20    $290.27
                                                                Date         Thru                                                as of 8/10/20
Miller
              1633284        $32.00    7/31/2017      $32.00     7/31/2017    8/10/2020          1106         $7.76      $0.01            $40.40
Johnson
Miller
              1640999        $40.00    9/27/2017      $40.00 10/10/2017       8/10/2020          1035         $9.07      $0.01            $49.76
Johnson
Miller
              1641823     $2,111.00 10/25/2017      $2,111.00 10/25/2017      8/10/2020          1020       $471.94      $0.46         $2,617.53
Johnson
Miller
              1644653     $5,031.00 11/22/2017      $5,031.00 11/22/2017      8/10/2020          992       $1,093.86     $1.10         $6,201.46
Johnson
Miller
              1647570       $296.00 12/21/2017       $296.00      1/9/2018    8/10/2020          944         $61.24      $0.06           $361.19
Johnson
Miller
              1650320     $2,942.00    1/17/2018    $2,942.00    1/23/2018    8/10/2020          930        $599.68      $0.64         $3,579.35
Johnson
Miller
              1655979     $1,859.00     3/7/2018    $1,859.00    6/12/2018    8/10/2020          790        $321.89      $0.41         $2,195.94
Johnson
Miller
              1658000     $3,736.00    3/21/2018    $3,736.00    4/17/2018    8/10/2020          846        $692.75      $0.82         $4,465.57
Johnson
Miller
              1658907     $6,574.00    3/21/2018    $6,574.00     5/8/2018    8/10/2020          825       $1,188.72     $1.44         $7,823.06
Johnson
Miller
              1661855     $1,938.00    5/24/2018    $1,938.00    6/12/2018    8/10/2020          790        $335.57      $0.42         $2,289.26
Johnson
Miller
              1663964    $18,972.00    5/18/2018   $18,972.00    10/4/2018    8/10/2020          676       $2,810.97     $4.16        $21,878.41
Johnson
Miller
              1664765     $1,767.00    6/28/2018    $1,767.00    7/25/2018    8/10/2020          747        $289.30      $0.39         $2,068.43
Johnson
Miller
              1666968    $10,343.50    6/28/2018   $10,343.50    7/25/2018    8/10/2020          747       $1,693.50     $2.27        $12,107.98
Johnson
Miller
              1667764       $983.00    7/26/2018     $983.00     8/30/2018    8/10/2020          711        $153.19      $0.22         $1,141.99
Johnson
Miller
              1667765    $18,027.00    7/26/2018   $18,027.00    8/30/2018    8/10/2020          711       $2,809.25     $3.95        $20,942.62
Johnson
Miller
              1670682     $2,962.00    8/23/2018    $2,962.00    9/19/2018    8/10/2020          691        $448.60      $0.65         $3,426.58
Johnson
Miller
              1670683    $12,366.05    8/27/2018   $12,366.05    9/27/2018    8/10/2020          683       $1,851.18     $2.71        $14,281.53
Johnson
Miller
              1673527       $943.00    7/27/2018     $943.00 10/25/2018       8/10/2020          655        $135.38      $0.21         $1,082.66
Johnson
Miller
              1673528    $13,547.04    9/27/2018   $13,547.04 10/25/2018      8/10/2020          655       $1,944.84     $2.97        $15,553.35
Johnson
Miller
              1676379     $8,273.00 10/24/2018      $8,273.00 11/20/2018      8/10/2020          629       $1,140.54     $1.81         $9,446.30
Johnson
Miller
              1676380    $11,068.55 10/24/2018     $11,068.55 11/20/2018      8/10/2020          629       $1,525.94     $2.43        $12,638.32
Johnson
Miller
              1679280     $7,780.00 11/21/2018      $7,780.00 11/29/2018      8/10/2020          620       $1,057.23     $1.71         $8,866.54
Johnson
Miller
              1685197     $1,356.00    1/18/2019    $1,356.00    3/12/2019    8/10/2020          517        $153.66      $0.30         $1,512.18
Johnson
Miller
              1690140    $44,562.85    2/14/2019   $24,082.80    3/22/2019    8/10/2020          507       $2,676.16     $5.28        $26,799.95
Johnson
Miller
              1691019    $21,202.80    3/18/2019   $21,491.90    4/24/2019    8/10/2020          474       $2,232.80     $4.71        $23,750.89
Johnson
Miller
              1694036    $20,531.80    4/17/2019   $17,454.60     6/6/2019    8/10/2020          431       $1,648.86     $3.83        $19,115.14
Johnson
Miller
              1696898    $10,796.75    5/21/2019   $10,796.75    6/26/2019    8/10/2020          411        $972.59      $2.37        $11,774.14
Johnson
Miller
              1699810     $4,467.50    6/13/2019    $4,467.50    7/30/2019    8/10/2020          377        $369.15      $0.98         $4,837.12
Johnson
Miller
              1702745     $5,600.00    7/15/2019    $5,600.00    8/26/2019    8/10/2020          350        $429.59      $1.23         $6,028.90
Johnson
Miller
              1705620    $12,567.50    8/20/2019   $12,567.50    9/24/2019    8/10/2020          321        $884.20      $2.75        $13,447.56
Johnson
Miller
              1708523     $8,426.00    9/20/2019    $6,740.80 11/26/2019      8/10/2020          258        $381.18      $1.48         $7,117.66
Johnson
Miller
              1711518     $4,400.00 10/18/2019      $3,520.00 11/26/2019      8/10/2020          258        $199.05      $0.77         $3,716.79
Johnson
Jenner &
              9463969    $18,464.21    12/5/2018   $18,464.21    12/5/2018    8/10/2020          614       $2,484.83     $4.05        $21,016.28
Block
Jenner &
              9471264    $13,406.40    2/12/2019    $4,205.70    2/12/2019    8/10/2020          545        $502.38      $0.92         $4,717.86
Block


                                                                       44
  Case 19-50012              Doc 496            Filed 09/29/20             EOD 09/29/20 13:30:47          Pg 45 of 45



Jenner &
            9477465   $1,300.50 3/21/2019         $1,300.50   2/19/2019   8/10/2020   538     $153.35     $0.29     $1,456.72
Block
Jenner &
            9475124 $20,495.25 3/21/2019         $19,604.25   3/21/2019   8/10/2020   508    $2,182.79    $4.30    $21,820.70
Block
Jenner &
            9479260 $11,781.90 4/24/2019          $1,087.20   5/30/2019   8/10/2020   438     $104.37     $0.24     $1,192.39
Block
Jenner &
            9486618   $3,672.90   6/7/2019         $504.90    6/26/2019   8/10/2020   411      $45.48     $0.11      $550.61
Block
Jenner &
            9489904   $1,028.25 6/11/2019         $1,028.25   7/30/2019   8/10/2020   377      $84.96     $0.23     $1,113.32
Block
Jenner &
            9494262     $168.30   8/7/2019         $168.30     8/7/2019   8/10/2020   369      $13.61     $0.04      $181.92
Block
Jenner &
            9497745     $198.00 9/27/2019          $198.00    9/27/2019   8/10/2020   318      $13.80     $0.04      $211.73
Block
Jenner &
            9501292 $102,109.95 10/21/2019      $102,109.95    5/6/2020   8/10/2020   96     $2,148.51   $22.38   $104,197.90
Block
Jenner &
            9504916 $15,513.30 11/19/2019         $1,402.20    5/6/2020   8/10/2020   96       $29.50     $0.31     $1,430.87
Block
Jenner &
            9508599     $676.35 12/2/2019          $420.75     5/6/2020   8/10/2020   96        $8.85     $0.09      $429.35
Block
Jenner &
            9512205 $24,225.75 1/31/2020         $24,225.75    5/6/2020   8/10/2020   96      $509.74     $5.31    $24,721.12
Block
Jenner &
            9515925   $6,288.95 2/24/2020          $846.00     5/6/2020   8/10/2020   96       $17.80     $0.19      $863.30
Block
Gibson   2018-
                    $165,420.88 7/26/2018       $162,656.73   7/26/2018   8/10/2020   746   $26,595.49   $35.65   $190,363.95
Dunn     062784

Barnes &
             2090001   $15,473.85    3/9/2018    $15,473.85    3/9/2018   8/10/2020   885    $3,001.50    $3.39    $18,648.31
Thornburg

Barnes &
             2100527 $102,093.53    4/16/2018   $102,093.53   5/18/2018   8/10/2020   815   $18,236.98   $22.38   $121,235.37
Thornburg

Barnes &
             2110847 $118,837.92    5/17/2018   $118,837.92    6/5/2018   8/10/2020   797   $20,759.19   $26.05   $140,584.64
Thornburg

Barnes &
             2118684 $111,130.96    6/19/2018   $111,130.96   7/18/2018   8/10/2020   754   $18,365.53   $24.36   $130,280.77
Thornburg

Barnes &
             2128878   $42,471.98   7/13/2018    $42,471.98    8/8/2018   8/10/2020   733    $6,823.44    $9.31    $49,570.66
Thornburg

Barnes &
             2138718   $47,350.10   8/16/2018    $47,350.10   8/16/2018   8/10/2020   725    $7,524.13   $10.38    $55,170.96
Thornburg

Barnes &
             2150115   $57,545.85   9/27/2018    $57,545.85 10/25/2018    8/10/2020   655    $8,261.38   $12.61    $66,068.38
Thornburg

Barnes &
             2157013   $24,465.40 10/12/2018     $24,465.40   11/8/2018   8/10/2020   641    $3,437.22    $5.36    $28,005.93
Thornburg

Barnes &
             2168393   $20,927.00 11/15/2018     $20,927.00 11/29/2018    8/10/2020   620    $2,843.78    $4.59    $23,849.63
Thornburg

Barnes &
             2217622   $17,391.54   4/19/2019    $15,000.00    5/6/2020   8/10/2020   96      $315.62     $3.29    $15,306.72
Thornburg

Faegre      31115729   $99,072.00   4/12/2018    $99,072.00    5/1/2018   8/10/2020   832   $18,066.39   $21.71   $118,069.79
Faegre      31116342   $10,841.50   4/27/2018    $10,841.50   5/22/2018   8/10/2020   811    $1,927.11    $2.38    $12,863.35
Faegre      31117336    $1,280.00   5/15/2018     $1,280.00   7/25/2018   8/10/2020   747     $209.57     $0.28     $1,498.35
Hilder         13277    $4,975.00   5/11/2018     $4,975.00   5/11/2018   8/10/2020   822     $896.32     $1.09     $5,916.50
Hilder         13303    $8,884.35   6/13/2018     $8,884.35   7/11/2018   8/10/2020   761    $1,481.86    $1.95    $10,430.66
Hilder         13329   $15,855.50   7/23/2018    $11,649.38    9/6/2018   8/10/2020   704    $1,797.52    $2.55    $13,513.55
Hilder         13367    $1,654.57    9/7/2018     $1,654.17   10/4/2018   8/10/2020   676     $245.09     $0.36     $1,907.58
Hilder         13401    $2,312.50   10/8/2018     $2,312.50   11/8/2018   8/10/2020   641     $324.89     $0.51     $2,647.15
Hilder         13409   $48,923.10   11/6/2018    $48,923.10 11/29/2018    8/10/2020   620    $6,648.18   $10.72    $55,755.61
Hilder         13340    $1,356.97   12/2/2018     $1,356.97 11/29/2018    8/10/2020   620     $184.40     $0.30     $1,546.48
                                        #                                 #                       #

                                                                  45
